 

Exhibit 10.1

 

Executive Employment Contract

 

This Contract is made as of ____________________, 2015 (“Effective Date”),
between Commercial Bancshares, Inc. (“CBS”), an Ohio corporation having an
address of 118 S. Sandusky Avenue, Upper Sandusky, Ohio 43351, and Robert E.
Beach (“Mr. Beach”), having an address of 15302 Lakeview Parkway, Findlay, Ohio
45840, for Mr. Beach’s employment by CBS as President and Chief Executive
Officer (“CEO”) of CBS.

 

BACKGROUND

 

A.           CBS desires to continue to employ Mr. Beach under the terms and
conditions set forth in this Contract.

 

B.           Mr. Beach desires to continue to be employed by CBS under the terms
set forth in this Contract.

 

In consideration of the promises contained in this Contract and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.      Employment. Upon the terms and subject to the conditions of this
Contract, CBS hereby agrees to employ Mr. Beach. Upon the terms and subject to
the conditions of this Contract, Mr. Beach agrees to serve as a full time
employee of CBS.

 

2.      Services rendered.

 

(a)       General. Mr. Beach shall render services and perform the duties of the
positions of President and Chief Executive Officer of CBS. Subject to
Sections 2(b) and 2(d), Mr. Beach shall hold such other offices in CBS
affiliates and perform such other duties and have such other responsibilities
for CBS and its affiliates as are of the same character and nature as those
typically performed by the president and chief executive officer of a bank
holding company of comparable size and with a comparable market to that of CBS
that may be assigned by the board of directors of CBS or any of its affiliates.
Mr. Beach will be eligible to receive the same compensation and shall be
eligible to participate in any and all compensation plans and arrangements that
are available from time to time to directors of CBS and The Commercial Savings
Bank, the wholly-owned commercial banking subsidiary of CBS (the “Bank”).

 

 

 

 

(b)       Reporting and authority. Mr. Beach shall report to and be subject to
the supervision and direction of the Board of Directors of CBS (“Board”).
Mr. Beach shall have the authority set by the CBS Code of Regulations, as may be
amended from time to time, and the authority delegated to him by the Board.

 

(c)       Full-time employee. Mr. Beach shall devote his full-time employment
during the term of this Contract to the faithful and diligent performance of his
duties for CBS and its affiliates. Mr. Beach shall not engage in other
employment or business activities, whether or not the employment or activities
are pursued for gain, profit, or other pecuniary advantage, without the prior
written consent of CBS. Business activities do not include passive investments.

 

(d)       Adherence to standards. Mr. Beach shall perform all duties in a
competent and professional manner. Mr. Beach shall abide by the Articles of
Incorporation and Code of Regulations of CBS and the Bank; the rules,
regulations, policies, and performance objectives of CBS and the Bank as they
exist from time to time; applicable ethical and business standards; and the law.

 

3.      Compensation. “Compensation” includes base salary, performance based
compensation, if any, and employee benefits.

 

(a)       Base salary and initial bonus. During the initial term of this
Contract, CBS shall pay Mr. Beach a base salary of $243,000 subject to all
applicable withholdings, in accordance with the then current policies of CBS for
executive compensation. The base salary provided by this §3(a) as adjusted under
§3(e) shall be referred to herein as “base salary”.

 

2

 

 

(b)       Employee benefits. In addition to the base salary, CBS shall provide
to, or for the benefit of, Mr. Beach, the following employee benefits:

 

[i]Vacation and sick leave. Participation in the vacation and sick leave plan
maintained for executives of CBS, which includes five weeks of vacation each
year.

 

[ii]Business expense reimbursement. Reimbursement for, or payment of, the
reasonable business and entertainment expenses incurred by Mr. Beach on behalf
of CBS pursuant to the written policies of CBS or as otherwise approved by the
Board.

 

[iii]Conventions/seminars. Reimbursement for reasonable expenses incurred by
Mr. Beach to participate in industry conventions and seminars in accordance with
the policies for such established by the Board from time to time.

 

[iv]Benefit plans. Participation in the health, retirement and welfare benefit
plans made available to the employees of CBS and in any such other similar plans
maintained by CBS on the same basis as the other executive employees of CBS who
participate in such plans.

 

[v]Deferred compensation program. Participation in CBS’s existing deferred
compensation program. Nothing herein shall require the Board to maintain such
plan which may be terminated by the Board at any time.

 

3

 

 

[vi]Life insurance plans. A term life insurance policy upon the life of
Mr. Beach, payable to his designated beneficiaries, in an amount equal to one
and one-half times his annual base salary.

 

[vii]Memberships. Reimbursement for, or payment of, the membership dues required
to maintain a “social” membership at Findlay Country Club.

 

[viii]Automobile allowance. A $700 per month automobile expense allowance to
reimburse Mr. Beach for some or all of the cost of maintaining and operating an
automobile for use in the performance of Mr. Beach’s duties under this Contract.
Mr. Beach also shall receive reimbursement for mileage related to his use of the
automobile to perform his duties under this Contract at a rate equal to one-half
(1/2) of the standard mileage rate established annually by the Internal Revenue
Service. Mr. Beach shall maintain the automobile in first-class condition and
insure that the automobile is available for Mr. Beach’s use in the business of
CBS.

 

[ix]Stock Incentive Plan. In the discretion of the Board, Mr. Beach may be
granted stock options or other awards under the Company’s 2009 Stock Incentive
Plan (“2009 Plan”) or any successor or similar plan as adopted by the Company
from time to time.

 

[x]Long-term disability. Participation in CBS’s long term disability program.

 

The benefits provided under this §3(b) shall be referred to herein as “employee
benefits”.

 

(c)       Performance based compensation. CBS may pay Mr. Beach additional
incentive or performance based compensation consisting of cash payments, stock
options or stock awards, in the sole and absolute discretion of the Board. Any
such incentive or performance based compensation may be based on asset growth,
return on assets, stock price, or other factors selected by the Board from time
to time. Mr. Beach acknowledges that the Board may reach a decision not to award
any incentive or performance based compensation. The incentive or performance
based compensation provided for under this §3(c) shall be referred to herein as
“performance based compensation”.

 

4

 

 

(d)       Reports of use of employee benefits. Mr. Beach shall submit regular
reports of personal use of the employee benefits that the Internal Revenue Code
requires to be treated as taxable income to Mr. Beach in order to allow CBS to
determine the amount that must be reported to the Internal Revenue Service as
compensation to Mr. Beach.

 

(e)       Annual review. Mr. Beach’s base salary, employee benefits, and any
performance based compensation will be reviewed annually in accordance with the
normal compensation review practices of the Board. In connection with each such
review, Mr. Beach’s base salary may remain the same or be increased, but not
decreased, Mr. Beach may or may not be awarded any performance based
compensation, and Mr. Beach’s employee benefits may be increased or decreased.
Any adjustments to Mr. Beach’s base salary and employee benefits (including any
decision not to adjust base salary or employee benefits) shall be made in the
sole discretion of the Board or a committee of the Board.

 

4.      Term and termination.

 

(a)       Term; renewal; and non-renewal. This Contract is effective as of the
Effective Date and shall remain in full force and effect for a period of three
years from Effective Date (the “Original Term”), unless earlier terminated as
provided herein. Thereafter, this Agreement shall be automatically extended (an
“Extension Term”) from year to year for additional one-year periods ending on
each anniversary of the expiration of the Original Term (the “Expiration Date),
unless either the Bank or Mr. Beach notifies the other in writing, at least 60
days prior to the Expiration Date, of its or his intention not to renew the
Agreement.

 

5

 

 

(b)       Termination other than expiration of term.

 

(1)      Termination by CBS without cause. CBS may terminate Mr. Beach’s
employment without cause by giving Mr. Beach a notice of termination. The notice
of termination without cause shall be effective upon the earlier of actual
receipt by Mr. Beach or two days after mailing by first class mail. If CBS
terminates the employment of Mr. Beach without cause, CBS shall provide
Mr. Beach with “Continuing Compensation” (as defined in Section 4(b)(6) below)
commencing upon termination for a period (“Termination Period”) equal to the
greater of twelve (12) consecutive months or the number of months remaining, if
any, on the Original Term and any Extension Term that has become effective on or
before the date of termination. During the Termination Period, CBS shall pay the
base salary component of the Continuing Compensation in arrears on the last day
of each month commencing on the last day of the first month after the month in
which termination has occurred. A termination of Mr. Beach’s employment
voluntarily by Mr. Beach, a termination of Mr. Beach’s employment arising out of
illness or disability, and a termination of Mr. Beach’s employment after a
change in control will not be a termination without cause under this subsection.
Continuing compensation shall be reduced by compensation that Mr. Beach receives
from any other employment or self-employment.

 

(2)      Termination by Mr. Beach. Mr. Beach may terminate his employment by
giving CBS sixty (60) days’ notice of his intention to resign. If Mr. Beach
voluntarily terminates his employment, CBS will not be obligated to pay
Continuing Compensation after the date of termination, except as required by
law.

 

6

 

 

(3)      Termination by CBS for cause. CBS may terminate Mr. Beach’s employment
for cause by giving Mr. Beach notice of termination for cause. The notice of
termination for cause is not required to describe the cause or causes, but must
state that Mr. Beach’s employment has been “terminated for cause”. The notice of
termination for cause shall be effective upon the earlier of actual receipt by
Mr. Beach or two business days after mailing by first class mail. If CBS
terminates Mr. Beach’s employment for cause, CBS will not be obligated to pay or
provide any compensation of any type after the date of termination, except as
required by law. “Cause” means conduct by Mr. Beach concerning any one or more
of the following: [i] failure to adhere to ethical standards or the law;
[ii] moral and ethical misdeeds conducted on the job; [iii] failure to carry out
duties of employment or to carry out directions of the Board or properly
designated committee of CBS or any affiliate of CBS, including specifically the
Bank; [iv] willful misconduct; [v] conviction of a felony; [vi] removal from any
office held by Mr. Beach with CBS, the Bank or any other affiliate of CBS by
order of a regulatory agency having jurisdiction over CBS or any of its
affiliates or threat of such an order; or [vii] conduct that otherwise
interferes with the performance of Mr. Beach’s duties or CBS’s business,
including any conduct that adversely reflects upon CBS or its business and any
conduct committed during or outside of the employment relationship that,
reasonably considered, harms the reputation of CBS. As used in this subsection,
“conduct” includes one or more acts, one or more failures to act, or any
combination of an act, multiple acts, a failure to act, or multiple failures to
act. In the case of any conduct described item [iii] that is not a repeat
instance of such conduct, Mr. Beach shall have thirty (30) days after written
notice of such conduct to cure the conduct, unless the conduct also has a
material adverse impact on CBS or its reputation. If Mr. Beach requests in
writing, CBS shall provide Mr. Beach a written description with the cause or
causes for termination.

 

7

 

 

(4)      Termination upon permanent disability. Mr. Beach’s employment shall
terminate upon the permanent disability of Mr. Beach. “Permanent disability”
means Mr. Beach’s physical or mental inability to perform the services required
under this Contract caused by a physical or mental condition or impairment for a
period exceeding 180 days. In the event either the Company or Mr. Beach, after
receipt of notice of Mr. Beach’s permanent disability from the other, dispute
that Mr. Beach’s permanent disability shall have occurred, Mr. Beach shall
promptly submit to physical examinations by three physicians, one of whom shall
be a physician who regularly has treated Mr. Beach, assuming that he has such a
regular physician, and, unless two of such physicians shall issue their written
statement to the effect that in their opinion, based on their diagnosis, Mr.
Beach is capable of resuming his employment and devoting his full time and
energy to discharging his duties within sixty (60) days after the date of such
statement, such permanent disability shall be deemed to have occurred.

 

(5)      Termination after a change in control.

 

(i)          When a termination after a change in control occurs.

 

A termination after a change in control occurs [i] when, within one year after a
change in control, Mr. Beach’s employment is terminated without cause;
[ii] when, within one year after a change in control, Mr. Beach resigns because
he has [a] been demoted, [b] had his base salary reduced, [c] had his principal
place of employment transferred away from Wyandot County, Ohio or a county
contiguous thereto, or [d] had his job title, status or responsibility
materially reduced; or [iii] when, [a] Mr. Beach’s employment is terminated by
CBS without cause, [b] there is a change in control within one (1) year
following the termination, and [c] Mr. Beach’s termination of employment [1] was
at the request of a third party who has taken steps reasonably calculated to
effect a change in control or [2] was otherwise in anticipation of a change in
control. A termination of employment [i] upon expiration of the term of this
Contract, [ii] for cause, or [iii] upon the permanent disability of Mr. Beach is
not a termination after a change in control.

 

8

 

 

(ii)         Compensation after termination after a change in control.

 

If Mr. Beach’s employment is terminated after a change in control, within 30
days of such termination of employment, CBS, or its successor, shall commence
paying to Mr. Beach, a monthly payment (the “Monthly CIC Payment”)in an amount
equal to the difference of [a] the product of 2.99 times the then current annual
base salary less [b] the total amount of Continuing Compensation paid and
payable to Mr. Beach by CBS, including Continuing Compensation paid and
Continuing Compensation owed but not yet paid, with the difference between [a]
and [b] divided by thirty-six (36). Such Monthly CIC Payment shall continue for
thirty-five (35) additional months after the initial payment. In addition to the
Monthly CIC Payment, and if Mr. Beach elects COBRA continuation coverage and
pays the applicable premiums, CBS shall reimbursement Mr. Beach for the premiums
paid by him for such COBRA continuation coverage for comparable medical benefits
(or such other comparable medical insurance if past the 18 months for which
COBRA coverage is available), for a period equal to the shorter of 24 months or
the time that Mr. Beach is provided comparable coverage by a subsequent employer
or through his spouse’s employer. Such COBRA payments shall begin within not
more than thirty (30) days following Mr. Beach’s termination in connection with
a change in control.

 

9

 

 

(iii)        No excess parachute payments.

 

Notwithstanding any other provision of this Contract or of any other agreement,
contract or understanding between Mr. Beach and CBS or any affiliate of CBS now
existing or later arising, Mr. Beach shall not have any right to receive any
compensation or benefit to the extent that the sum of all payments to or
benefits received by or on behalf of Mr. Beach from CBS or any of its affiliates
would cause any payment or benefit to be considered an “excess parachute
payment” under 26 U.S.C. §280G(b)(1), as amended, result in the imposition of
excise tax under 26 U.S.C. § 4999, as amended, or cause any loss of any
deduction to CBS under 26 U.S.C. §§162(m) or 280G(a), as amended (“Excess
Parachute Payment”). If the receipt by or on behalf of Mr. Beach of any payment
or benefit from CBS or an affiliate would cause Mr. Beach to be considered to
have received an Excess Parachute Payment, then each of the Monthly CIC Payments
shall be automatically reduced by the minimum amount necessary to cause the
total amount of such payments that would otherwise be considered “parachute
payments” as defined in 26 U.S.C. §280G(b)(2), to equal 2.99 times Mr. Beach’s
base amount, as defined in 26 U.S.C. §280G(b)(3), so that an Excess Parachute
Payment shall not result. If the Monthly CIC Payments are reduced to zero, and
the payments and benefits due to Mr. Beach from CBS still would cause Mr. Beach
to be considered to have received an Excess Parachute Payment, then CBS, in its
sole discretion, may reduce other payments and benefits so that an Excess
Parachute Payment does not result. Any determination in writing by CBS’s
independent public accountants (“Accountants”) of the value of payments and
benefits includable in the calculation of an Excess Parachute Payment shall be
conclusive and binding upon Mr. Beach and CBS for all purposes. For purposes of
making the calculations required by this subsection, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of 28
U.S.C. §§280G and 4999, as amended. CBS and Mr. Beach shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this subsection. CBS shall pay
the costs for a determination by the Accountants under this subsection.

 

10

 

 

(iv)        Change in control.

 

A “change in control” occurs on the date of a transaction pursuant to which:

 

[i]any person or group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v)(B)) in one or more transactions during a 12-month period is or
becomes the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of CBS representing more than 50% of the combined voting power of
CBS’s then outstanding securities;

 

[ii]during any period of twelve (12) consecutive months, a majority of members
of the Board of Directors is replaced by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

[iii]a merger, consolidation or reorganization is consummated with any other
corporation or entity pursuant to which the shareholders of CBS immediately
prior to the merger, consolidation or reorganization do not immediately
thereafter directly or indirectly own more than fifty percent (50%) of the
combined voting power of the voting securities entitled to vote in the election
of directors of the merged, consolidated or reorganized entity; or

 

[iv]the purchase by any individual, entity or group of persons acting as a group
not controlled by or affiliated with CBS of a substantial portion of the assets.
(For this purpose, assets that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all assets of CBS
immediately prior to such acquisition).

 

11

 

 

No Change in Control will be considered to have occurred when there is a
transfer of assets to an entity that, immediately after the transfer, is
controlled by the shareholders of CBS immediately before the transfer where the
transfer is to:

 

[i]a shareholder of CBS in exchange for or with respect to the shareholder’s
shares of stock in CBS;

 

[ii]an entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by CBS;

 

[iii]a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of CBS immediately prior to the transfer; or

 

[iv]an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii).

 

(v)         Golden Parachute Provision. All payments to Mr. Beach under this
Contract are subject to and conditioned upon compliance with 12 U.S.C. §1828(k)
and Federal Deposit Insurance Corporation (“FDIC”) regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.

 

(vi)        Mandatory Delay of Payments to Specified Employee. If Mr. Beach is a
“Specified Employee,” as defined for purposes of 26 U.S.C. §409A (see §416(i)
(without regard to paragraph (5) thereof)) at any time during the 12 months
preceding December 31st of the prior calendar year, no payment following the
date of Mr. Beach’s separation of service required by this Contract shall be
made earlier than six (6) months after the date of Mr. Beach’s separation from
service with CBS, and shall instead be paid as promptly after the six-month
period has expired as may be practical.

 

12

 

 

If Mr. Beach is a Specified Employee, he shall be treated as a “Specified
Employee” for the entire 12-month period beginning on the April 1 following such
identification date, except during any period in which the stock of CBS is not
publicly traded on an established securities market.

 

(6)         Continuing compensation calculations. “Continuing Compensation”
means [i] an amount equal to 1/12 of Mr. Beach’s annual base salary in effect on
the effective date of the notice of termination determined under the then
current policies of CBS for executive compensation, plus [ii] one month of
Mr. Beach’s annual employee benefits under §3(b) of this Contract, except for
reimbursement of [a] business expenses incurred after termination,
[b] continuing education and seminar programs occurring after termination,
[c] membership expenses in clubs and organizations (except for minimum costs
necessary to maintain membership for six months after termination), and [d]
mileage relating to use of the automobile after termination. Employee benefits
shall be reduced by any similar benefits received by or accruing to Mr. Beach
from third parties during the period during which Mr. Beach receives Continuing
Compensation. Federal, state, and local taxes, social security contributions,
and other normal deductions will be withheld from continuation compensation.
Payment of Continuing Compensation, including the timing and amount of each
payment, shall be subject to the Treasury Regulations concerning severance pay
issued under 28 U.S.C. §409A. If Mr. Beach dies before receiving all Continuing
Compensation due, the balance of all Continuing Compensation then due shall be
provided to the personal representative or other designee of Mr. Beach, except
for payments for life insurance premiums and retirement plan contributions.

 

13

 

 

(7)         Termination for special regulatory events. Notwithstanding any other
provision of this Contract, the obligations of the parties will be as follows in
the event of any of the following circumstances:

 

[i]If Mr. Beach is temporarily suspended or temporarily prohibited from
participating in the conduct of the affairs of CBS or any of its affiliates,
including the Bank, by a notice served under Section 8 of the Federal Deposit
Insurance Act, 12 U.S.C. §1818, the obligations of CBS and its affiliates under
this Contract will be suspended as of the date of service of such notice. If the
charges in the notice are dismissed, CBS or any of its affiliates shall pay
Mr. Beach all of the compensation withheld while the obligations of this
Contract were suspended and reinstate in whole or in part any of the obligations
which were suspended.

 

[ii]If Mr. Beach is removed from office and/or permanently prohibited from
participating in the conduct of the affairs of CBS or any of its affiliates,
including the Bank, by an order issued under Section 8 of the Federal Deposit
Insurance Act, 12 U.S.C. §1818(e) or Ohio Revised Code §§1121.33 and 1121.34,
all obligations of CBS or its affiliates under this Contract will terminate as
of the effective date of the order.

 

[iii]If CBS or any of its affiliates is in default, as defined in Section
3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1813(x)(1), or declared
insolvent by the Ohio Superintendent of Banks pursuant to Ohio Revised Code
§1125.09, all obligations under this Contract will terminate as of the date of
default or insolvency, but this provision will not affect any vested rights of
the parties.

 

14

 

 

[iv]All obligations under this Contract may be terminated by the FDIC at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
CBS or any of its affiliates, including specifically the Bank, under the
authority contained in Section 13(c) of the Federal Deposit Insurance Act, 12
U.S.C. §1823(c).

 

(c)          Consequences of termination of employment. Except for
post-employment obligations under this subsection and post-employment
obligations concerning Continuing Compensation, non-competition, and
confidentiality, upon termination of Mr. Beach’s employment for any reason,
[i] this Contract shall terminate; [ii] Mr. Beach’s employment shall terminate
for all affiliates of CBS; [iii] Mr. Beach shall cease all activity on behalf of
CBS and its affiliates; [iv] Mr. Beach shall automatically, without further
action by either party, be discharged or shall resign from all directorships and
offices of CBS and the Bank and all directorships and offices of affiliates of
CBS held by Mr. Beach; and [v] Mr. Beach shall promptly deliver to CBS all
property and all copies of property (regardless of form, and including (but not
limited to) all documents, memoranda, records, specifications, electronic and
digital media and other writings and materials) of CBS and all affiliates of CBS
under his possession, custody or control, including (but not limited to) keys,
plans, designs, computer programs, computer lists, prospect lists, records,
letters, notes, reports, financial information, and all other materials relating
to CBS, its subsidiaries and its affiliates, their businesses, or their clients
and customers. Mr. Beach agrees that provisions of this subsection related to
resignation are reasonable and that remedies at law would be inadequate for a
breach of the provisions of this subsection. For these reasons, CBS may enforce
the obligations of Mr. Beach under this subsection by injunctive relief,
including a temporary restraining order, a preliminary injunction, and a
permanent injunction and by an award for fees, costs, and expenses incurred by
CBS to enforce this subsection, including (but not limited to) attorneys’ fees,
costs and expenses, and other expenses incurred to enforce this subsection.

 

15

 

 

(d)          Employment after termination. So long as the non-competition
restrictions of Section 5 are in effect, Mr. Beach shall notify CBS in writing
within five (5) business days after accepting full or part-time employment with
a third party.

 

(e)          Suspension and removal. If Mr. Beach is suspended or temporarily
prohibited from performing his duties for CBS or its affiliates as a result of
any regulatory action, CBS’s obligations under this Contract shall be suspended
as of the date of service of notice of the regulatory action (unless the
suspension or prohibition is stayed by appropriate proceedings). If the charges
in the notice are dismissed, CBS or any of its affiliates shall [i] pay
Mr. Beach all of the compensation withheld while its obligations under this
Contract were suspended, and [ii] reinstate all of its other obligations under
this Contract that were suspended. If Mr. Beach is removed or permanently
suspended from performing his duties for CBS or its affiliates as a result of
any regulatory action, all obligations of CBS under this Contract will terminate
as of the effective date of the action, and CBS will not be obligated to pay or
provide any compensation of any type to Mr. Beach, except as required by law.

 

5.       Non-competition. During the Original Term of this Contract and any
Extension Term, and for a period of one year following termination of this
Contract for any reason, Mr. Beach shall not be employed by or otherwise provide
services, in any capacity, within a fifty (50) mile radius of Upper Sandusky,
Ohio, to any bank, financial institution or bank holding company, or any
affiliate of a bank, financial institution or bank holding company, unless such
employment or providing of services is preapproved in writing by CSB.

 

16

 

 

During the term of this Contract (Original Term and any Extension Term) and for
a period of one year thereafter, Mr. Beach (for himself or on behalf of a third
party) shall not solicit any banking business from any then current customers of
CBS or the Bank, and shall not employ, offer to employ, or solicit employment of
any employee of CBS or any of its affiliates, subsidiaries or any professional
under contract with CBS or any of its subsidiaries.

 

Mr. Beach agrees that he has received consideration to which he was not
otherwise entitled in return for his obligations under this §5, and that the
provisions of this §5 are reasonable and necessary to protect the legitimate
business interests of CBS, and are reasonable with respect to time, territory,
and business. Mr. Beach shall pay any and all legal fees, costs, and other
expenses incurred by CBS in the course of legal action to enforce the provisions
of this §5. Mr. Beach agrees that the remedies at law for a breach of this §5
would be inadequate to protect CBS because money damages would be difficult, if
not impossible, to ascertain and would be estimable only by conjecture, and
therefore, Mr. Beach agrees that CBS will be entitled to injunctive relief,
including a temporary restraining order, a preliminary injunction and a
permanent injunction for any such breach as well as all reasonable attorneys’
fees, costs and other expenses incurred to enforce this §5. The duty to
arbitrate disputes under this Contract shall not apply to any claim for
violation of this §5.

 

The obligations of Mr. Beach under this § 5 shall survive the termination of the
Contract for any reason.

 

17

 

 

6.       Confidentiality. Mr. Beach hereby acknowledges that he may be required
to handle Confidential Business Information (as defined below) in the
performance of his responsibilities. Mr. Beach is aware that Confidential
Business Information is proprietary information to CBS or the party supplying it
and the exclusive property of CBS or its clients and customers, and Mr. Beach
shall not disclose Confidential Business Information in any manner at any time,
to others inside or outside CBS or to unauthorized employees and officers of
CBS. Unauthorized disclosure or other mishandling of Confidential Business
Information may result in termination of Mr. Beach’s employment for cause and in
other appropriate actions. Mr. Beach agrees that his obligation not to reveal
Confidential Business Information will remain in force permanently, including in
the event that [i] Mr. Beach’s authorization to handle Confidential Business
Information is revoked while still under contract with CBS, and [ii] this
Contract or Mr. Beach’s employment with CBS is terminated.

 

Except as CBS may require or otherwise consent to in writing, Mr. Beach shall
not, at any time during or subsequent to the termination of this Contract
disclose or use in any way any information or knowledge or data received or
developed while providing services to CBS, including but not limited to, plans,
designs, formulas, business processes, methods, test data, inventions,
discoveries, computer programs, customer/client lists, prospect lists, financial
information, and trade secrets of CBS or its customers (collectively,
“Confidential Business Information”).

 

In addition to any other remedies CBS may have at law or in equity, Mr. Beach
agrees that CBS will be entitled to a restraining order, injunction, or similar
remedy to enforce the terms of this section, as well as all reasonable
attorneys’ fees, costs, and other expenses incurred to enforce this section. The
duty to arbitrate disputes under this Contract shall not apply to any claim for
a violation of this section or Mr. Beach’s obligation to return property of CBS
upon termination of employment. The obligations of Mr. Beach under this section
shall survive the termination of this Contract for any reason.

 

18

 

 

7.       Indemnification. Subject to any other applicable statutory or
regulatory standard or restriction, CBS shall indemnify Mr. Beach for any and
all acts or omissions of Mr. Beach related in any way to his employment with
CBS, provided Mr. Beach acted in good faith, in a manner reasonably believed to
be in, or not opposed to, the best interests of CBS, and with the care that an
ordinary prudent person in a like position would use under similar
circumstances. Notwithstanding the preceding sentence, CBS shall not be
obligated to indemnify Mr. Beach when such indemnification would be contrary to
law or public policy or appropriate ethical standards.

 

8.       Validity. The invalidity or unenforceability of any particular
provision of this Contract shall not affect the validity or enforceability of
any other provision contained in the Contract.

 

9.       Choice of Law. This Contract and the interpretation of each of its
provisions shall be governed by the laws of the State of Ohio and the venue of
any dispute or litigation shall be Wyandot County, Ohio. The rights of the
parties under this Contract will likewise be governed by the laws of the State
of Ohio.

 

10.     Entire Contract. This Contract contains the complete agreement between
the parties concerning the subjects covered by this Contract. This Contract
supersedes any and all prior contracts and understandings between CBS and
Mr. Beach. The provisions of this Contract are solely for the benefit of the
parties to this Contract and not for the benefit of any other persons or legal
entities.

 

19

 

 

11.     Assignment. This Contract is binding on and inures to the benefit of
successors and assigns of CBS. Neither this Contract nor any rights hereunder
shall be assignable or otherwise subject to hypothecation by Mr. Beach.

 

12.     Amendments. No change, waiver, or amendment to this Contract, in any
form, shall be binding on the parties unless signed in writing by an authorized
officer of CBS and Mr. Beach. No representations have been made by CBS or
Mr. Beach concerning the terms, conditions, and agreements of the contractual
relationship covered by this Contract other than those representations contained
in this Contract and no representations made during the course of performance of
services under this Contract can alter any of the provisions of this Contract
(unless such representation is in a signed writing as provided in the preceding
sentence).

 

13.     Arbitration. CBS and Mr. Beach agree to work together in good faith to
resolve any disputes arising under this Contract. Except as otherwise provided
in this Contract, any controversy or claim arising out of or relating to the
interpretation or application of this Contract, or any breach hereof, shall be
settled by arbitration in Wyandot County in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect,
and judgment upon the award rendered by the arbitrator(s) shall be final and
binding on the parties hereto and may be entered in any court having
jurisdiction thereof.

 

In Witness Whereof, the parties hereto have executed this Contract effective as
of the day and year first above written.

 

    Commercial Bancshares, Inc.             By   Robert E. Beach   Its  

 

20

 

